 1

 2

 3

 4

 5                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
 6

 7    UNITED STATES OF AMERICA,
                                                    NO: 2:18-CV-0142-TOR
 8                              Plaintiff,
                                                    ORDER OF DISMISSAL WITH
 9          v.                                      PREJUDICE

10    24 FIREARMS FROM VARIOUS
      MANUFACTURERS, MAKES,
11    MODELS AND ASSORTED
      CALIBERS, and APPROXIMATELY
12    3,138 ROUNDS OF ASSORTED
      AMMUNITION,
13
                                Defendants.
14

15         BEFORE THE COURT is the parties’ Stipulation of Dismissal (ECF No.

16   44). The stipulation is filed pursuant to Federal Rule of Civil Procedure

17   41(a)(1)(A)(ii). The Court has reviewed the record and files herein, and is fully

18   informed.

19         According to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), a plaintiff may

20   dismiss an action without a court order by filing a stipulation signed by all parties



     ORDER OF DISMISSAL WITH PREJUDICE ~ 1
 1   who have appeared. Unless the stipulation states otherwise, the dismissal is

 2   without prejudice. Here the parties have stipulated to dismissal with prejudice and

 3   with each party to bear its own costs, fees and other expenses.

 4   ACCORDINGLY, IT IS HEREBY ORDERED:

 5         Pursuant to Rule 41(a)(1)(A)(ii) and the parties’ stipulation, this action is

 6   DISMISSED with prejudice, each party to bear its own costs, fees and other

 7   expenses.

 8         The District Court Executive is directed to enter this Order and Judgment

 9   accordingly, furnish copies to counsel, and CLOSE the file.

10         DATED July 17, 2019.

11

12                                   THOMAS O. RICE
                              Chief United States District Judge
13

14

15

16

17

18

19

20



     ORDER OF DISMISSAL WITH PREJUDICE ~ 2
